Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 1 of 9

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KRISTINA R. KLOSIN, as Administrator of
the Estate of Christopher J. Klosin, Deceased

NANCY MANGINE, as Executrix of the DECISION and ORDER
Estate of Roger Mangine, Deceased
1:19-CV-00109-EAW-MJR

Plaintiffs,

E.l. DU PONT DE NEMOURS and COMPANY, et al.

Defendants.

 

This case has been referred to the undersigned by the Hon. Elizabeth A. Wolford
pursuant to 28 U.S.C. §636(b)(1) for supervision of discovery and procedural matters and
to handle all non-dispositive pre-trial motions and applications.

BACKGROUND'

On August 5, 2018, plaintiff Kristina R. Klosin, as Administrator of the Estate of
Christopher J. Klosin, (“plaintiff’) served a subpoena for documents on non-party witness
XPO Logistics Supply Chain, Inc.2 (“XPO”). (Dkt. No. 41-1). Plaintiff requested XPO
produce documents regarding XPO’s investigation, or any third-party investigations, with
respect to the accident involving Christopher J. Klosin on June 25, 2018 at the XPO

Logistics facility in Lockport, New York. (/d.). Plaintiff also demanded records from

 

1 The Court assumes the parties’ familiarity with the background facts and procedural history in this case.

2 Upon the consent of the parties, the matters of K/osin v. E./. du Pont de Nemours and Company (1:19-CV-109-
EAW-MUJR) and Mangine v. E./. du Pont de Nemours and Company (1:19-CV-110-EAW-MJR) were consolidated into
one case under Docket No. 1:19-CV-109-EAW-MJR by Order of this Court dated September 16, 2020. (Dkt. No. 88).
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 2 of 9

defendant E.!. du Pont de Nemours and Company (“DuPont”) including accident reports
and records related to the June 25, 2018 accident, investigation documents performed by
defendant or a third party, statements made by XPO or its agents and employees, and
other documents related to the subject incident, subject container, and subject
investigation. (Dkt. No. 41-2).

In response to the subpoena, non-party XPO asserted that various documents in
its possession, including an Incident Investigation/Root Cause Analysis Report, were
privileged from discovery under the attorney-client and work product privileges. The
parties appeared before this Court on November 13, 2019, at which time the Court
directed XPO to provide all documents pertaining to the accident listed on the privilege
log for in camera review. (Dkt. No. 34). Counsel for XPO, Julie Bargnesi, Esq., provided
such documents to the Court as directed. XPO also filed a memorandum of law regarding
the privileged documents, along with the supporting declaration of Richard Valitutto, Esq.,
Senior Vice-President and General Counsel of XPO. (Dkt. Nos. 38, 39).

On January 10, 2020, plaintiff Klosin filed a memorandum of law in opposition to
XPO’s claim of privilege. (Dkt. No. 41). A reply memorandum from XPO was submitted
by letter of Ms. Bargnesi dated January 17, 2020. Subsequently, plaintiff sought leave to
file a sur-reply to XPO’s brief on the basis that XPO had raised new arguments and factual
claims. (Dkt. No. 44). Said leave was granted by text order, and plaintiffs sur-reply was
filed on January 22, 2020. (Dkt. No. 46). On January 24, 2020, Ms. Bargnesi requested
leave to file a response to plaintiffs request for privileged documents. The Court has

considered XPO’s supplemental memorandum in opposition and the accompanying
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 3 of 9

declaration and exhibits. XPO’s reply and supplemental memoranda were subsequently
filed on the docket. (Dkt. Nos. 52; 53).

‘On June 3, 2020, this Court issued a Decision and Order limited only to the Incident
Investigation/Root Cause Analysis Report (“Incident Investigation Report”) (Bates No.
PRIV000149, dated January 30, 2019). (Dkt. No. 51). The Court concluded that the
Incident Investigation/Root Cause Analysis Report is not protected by attorney client
privilege or work product doctrine, and in the alternative is discoverable under Fed. R.
Civ. P. 26(b)(3)(A), and ordered it be turned over to plaintiffs. XPO filed objections to the
Decision and Order to Judge Wolford and sought a stay of the order to produce pending
resolution of the objections. (Dkt. Nos. 55; 56; 67; 68). Judge Wolford set a briefing
schedule for the objections and the motion is pending for her consideration. (Dkt. No. 69).

This Court has since completed in camera review of the remaining documents
submitted by XPO. A determination of the privileged and non-privileged nature of the
documents follows and the Court has enumerated each document to be produced.

DISCUSSION

In Camera Document Review"

Attorney-client privilege “protects confidential communications between client and
counsel where such communications are made for the purpose of providing or obtaining
legal advice.” HSH Nordbank AG N.Y. Branch v. Swerdiow, 259 F.R.D. 64, 70 (S.D.N.Y.
2009). The three elements of attorney-client privilege under New York law are: “the
existence of an attorney-client relationship; a communication made within the context of

that relationship for the purpose of obtaining legal advice; and the intended and actual

 

3 Copies of all documents and communications reviewed, in camera, by the Court will be retained and
filed under seal in connection with this Decision and Order.

3
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 4 of 9

confidentiality of that communication.” Safeco Ins. Co. of Am. v. M.E.S. Inc., 289 F.R.D.
41, 46 (E.D.N.Y. 2011). The privilege is “limited to communications—not underlying
facts,” and the communications “must be primarily or predominately of a legal character.”
Spectrum Sys. Int'l Corp. v. Chem. Bank, 78 N.Y.2d 371, 377-78 (1991). The party
asserting the attorney-client privilege bears the burden of establishing it. People v.
Mitchell, 58 N.Y.2d 368, 373 (1983).

The work-product doctrine protects an attorney's thought-processes including
“preparing legal theories, [and] planning litigation strategies and trial tactics.” Salomon
Bros. Treasury Litig. v. Steinhardt Partners, L.P., 9 F.3d 230, 234 (2d Cir. 1993); see Fed.
R. Civ. P. 26(b)(3). This “work product privilege,” codified by Rule 26(b)(3), provides
qualified protection for materials prepared by or at the behest of counsel in anticipation of
litigation. Mercator Corp. v. United States (In Re Grand Jury Subpoenas Dated Mar. 19,
2002 & Aug. 2, 2002), 2002 U.S. App. LEXIS 27853, *8 (2d. Cir. 2003). To that end, the
Second Circuit has adopted a “causation” test for determining whether a document was
prepared in anticipation of litigation. United States v. Adiman, 134 F.3d 1194, 1202-03
(1998). A party seeking to withhold a document must demonstrate that the document was
created “because of” anticipated litigation. /d.

Primarily, the Court notes that much of the same reasoning explained in the Court's
June 3, 2020 Decision and Order is applicable to the documents reviewed herein,
particularly those categorized by XPO as “Investigation” and “Legal Advice on Remedial
Action” documents. Consistent with that opinion, the Court orders production of all drafts
of the Incident Investigation / Root Cause Analysis Report made prior to the final version,

which was previously ordered to be turned over. Similarly, all photographs taken of the
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 5 of 9

accident scene and relevant to the shipping container, findings regarding improved
unloading processes, employee training documents, job hazard worksheets, training
records, and product handling publications and information are determined to be non-
privileged. Additionally, communications between XPO and DuPont involving information
requests and responses are determined to be non-privileged. The selection and
compilation of these documents are determined to have been part of XPO’s own
investigation of the incident, not at the specific directive of counsel.

Further, many of the emails XPO asserts are privileged are merely internal
communications between employees of XPO in response to the accident and
investigation. Although XPO’s counsel, namely Richard Valittuto or Mark Lies, are copied
on many of these emails, the communications are not directly between attorney and
client(s) and are not made for the purpose of obtaining or providing legal advice. “A
document is not privileged merely because it was sent or received between an attorney
and the client. The document must contain confidential communication relating to legal
advice.” See Buxbaum v. St. Vincent’s Health Servs., 3:12-CV-117, 2013 U.S. Dist.
LEXIS 2246, *13-14 (D. Conn. Jan. 7, 2013) (quoting Sokol v. Wyeth, Inc., 07-Civ-8442,
2008 U.S. Dist. LEXIS 60976, *5 (S.D.N.Y. Aug. 4, 2008)).

For these reasons and based on the in camera review, the Court orders that non-
party XPO produce the following documents to plaintiffs on or before January 13, 2021,

unless objections are filed:

 

 

 

BATES NO. ATTACHMENT
PRIV000240 PRIV000241
PRIV000243 PRIV000244

 

 

 

 
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIV000344 PRIV000345 - PRIV000347

PRIV000120 PRIV000121- PRIVO00125
PRIV000184- PRIVO00198
PRIVOO0360

PRIV000106 PRIV000107

PRIVO00016

PRIV000178 PRIv000179

PRIV000014 PRIV000015

PRIV000040

PRIV000007

PRIVO00114

PRIv000005

PRIV000324 PRIV000325 - PRIV000326

PRIV000322 PRIV000323

PRIV000117 PRIVOO0118

PRIVO00059

PRIv000328 PRIV000329

PRIV000126 PRIV000127 - PRIVO00140

PRIV000200 PRIV000201 - PRIV000206
PRIv00024899

PRIVOO0068

PRIVOO0055
PRIV000269

PRIV000250

 

 

PRIV000028

 

 

 
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIV000252
PRIV000254 - PRIVQ00259
PRIV000021 - PRIV0Q0027
PRIVO000062
PRIV000054
PRIVO00061
PRIV000067
PRIV000263
PRIV000052
PRIV000277 - PRIV000282
PRIV000274
PRIVO00060
PRIV000249
PRIV000352
PRIV000220 PRIV000221
PRIV000225
PRIV000224
PRIV000349
PRIV000226 PRIV000227 - PRIV000231
PRIV000353
PRIV000237
PRIV000238
PR!IV000334
PRIV000215
PRIV000313

 

 

 
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIV000312 PRIV000314
PRIV000319 - PRIV000320
PRIV000295 - PRIV000296
PRIV000149

PRIV000285

PRIV000350

PRIV000159

PRIV000165

PRIV000163

PRIV000160 PRIV000161 - PRIV000162

PRIV000164

PRIVO00056

PRIV000057

PRIV000058

PRIV000042

PRIVO00099 PRIV000100

PRIV000072 PRIV00073 - PRIV00075

PRIV000142 PRIV000143 - PRIV000146

 

PRIVO00085 - PRIVO0Q0095

 

 

PRIV000083

 

 

 
Case 1:19-cv-00109-EAW-MJR Document 90 Filed 12/29/20 Page 9 of 9

The Court finds that the remaining documents submitted for in camera review
contain legal advice or analysis protected by attorney-client privilege and/or are materials
prepared in anticipation of litigation protected by the work product doctrine.* Thus, such

documents do not have to be produced.

SO ORDERED.

Dated: December 29, 2020
Buffalo, New York ? % |

MICHAEL J. ROZMEF

United States Magistrate Judge

 

4 All documents categorized as “Litigation Hold” and “Responding to Subpoena on Current Case,” with the
exception of a draft incident report and numerous photographs discussed above, are accurately identified as
privileged material by XPO.
